Citation Nr: 0627191	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-28 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for arthritis of the 
left shoulder.

2. Entitlement to service connection for arthritis of the 
knees.  

3. Entitlement to service connection for a low back 
disability to include arthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1943 to March 1946, from May 1946 to March 1948, and 
from November 1950 to October 1969.  His awards and 
decorations include the Combat Infantryman Badge. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

In December 2005, the veteran testified before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.

In January 2006, the motion to advance the case on the 
Board's docket was granted. 

In February 2006, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998)

In May 2005, the veteran filed a notice of disagreement to a 
May 2005 rating decision, denying service connection for 
hearing loss and the assignment of a 10 percent disability 
rating for post-traumatic stress disorder.  The decision was 
mailed to the veteran on May 12, 2005.  The RO issued a 
statement of the case in April 2006.  As the veteran did not 
perfect the appeal by filing a substantive appeal within the 
one-year period from the date of the notice of the adverse 
determination or within 60 days of the date of the mailing of 
the statement of the case, the issues are not in appellate 
status and not before the Board.  38 U.S.C.A. §§ 7105, 7108; 
38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 (2005).  

In August 2006, the veteran submitted additional evidence to 
the Board and he did not waive his right to have the 
additional evidence initially considered by the RO.  The 
evidence consists of a statement from a private physician, 
which is redundant of statements already of record by the 
same physician.  As the additional evidence contains no new 
factual information and merely restates an opinion already of 
record, the additional evidence is not pertinent to the 
claims on appeal.  38 C.F.R. § 20.1304.  For this reason, the 
evidence is not referred to the RO for review.  


FINDINGS OF FACT

1. Arthritis of the left shoulder did not have onset in 
service; arthritis of the left shoulder was not manifested to 
a degree of 10 percent or more within one year after service 
separation; and current arthritis of the left shoulder is 
otherwise unrelated to service to include combat.  

2. Arthritis of the knees did not have onset in service; 
arthritis of the knees was not manifested to a degree of 10 
percent or more within one year after service separation; and 
current arthritis of the knees is otherwise unrelated to 
service to include combat.  

3. Degenerative disc disease and arthritis of the low back 
did not have onset in service; arthritis was not manifested 
to a degree of 10 percent or more within one year after 
service separation; and the current degenerative disc disease 
and arthritis are otherwise unrelated to service to include 
combat. 


CONCLUSIONS OF LAW

1. Arthritis of the left shoulder was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 1154(b). 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).



2. Arthritis of the knees was not incurred in or aggravated 
by service, and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

3. Degenerative disc disease and arthritis of the low back 
were not incurred in or aggravated by service, and arthritis 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 1154(b), 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided the veteran pre-adjudication VCAA notice by 
letter, dated in November 2003.  The notice included the type 
of evidence needed to substantiate the claims of service 
connection, that is, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  

The veteran was notified that VA would obtain service medical 
records, VA records and records of other Federal agencies, 
and that he could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession.  The notice included the general provision 
for the effective date of the claims, that is, the date of 
receipt of the claims.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable).

To the extent that the VCAA notice did not include the degree 
of disability assignable for the claim of service connection, 
since the Board is denying the claims, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any such defect in 
the VCAA notice required under Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Service medical records have been 
obtained.  The RO has requested all records identified by the 
veteran and has received records relevant to this appeal.  
The veteran was afforded appropriate VA examinations in April 
2006.  As the veteran has not identified any additional 
evidence and as there are no outstanding records to obtain, 
the Board finds the duty to assist has been fulfilled.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The veteran contends that he currently suffers from arthritis 
of the left shoulder and knees, and a low back disability, as 
a result of his service.  At the December 2005 hearing, the 
veteran testified that while serving during the Korean War, 
he continually loaded 100 pound projectiles into a howitzer, 
and moved the howitzers from location to location.  He also 
testified that, while rescuing a man from an explosion during 
combat in Vietnam, he struck his right knee against a 
petroleum drum, but it was not bad enough to keep him out of 
action.  The veteran does not claim to have sought medical 
treatment during service for this injury.  

The veteran's separation documents disclose that that he was 
awarded the Korean Service Medal with Bronze Star, the United 
Nations Service Medal and the Occupation Medal Germany, and 
the Combat Infantryman Badge.  

Service medical records are absent for any complaint or 
treatment for injury of the veteran's knees or low back.  A 
clinical record from February 1948 reported that the veteran 
had a contusion of the left shoulder caused by a fall; 
however his pain was over the left scapula.  X-rays were 
negative.  Medical personnel strapped his back with adhesive 
tape.  Two days later he was found to have slight residual 
tenderness over the left scapula and fit to return to duty.  
A clinical note from June 1952 indicates that the veteran had 
a painful left leg and reported a history of injury to his 
left leg 1 year prior, in Korea.  



Of record are reports of separation medical examinations from 
March 1948, October 1953, August 1956, and July 1969; reports 
of enlistment and reenlistment medical examinations from May 
1946, November 1950, November 1953, November 1959, September 
1965, November 1965, and November 1968.  Also of record are 
reports of medical history, signed by the veteran, from 
November 1950, November 1953, August 1956, November 1959, 
September 1965, November 1965, November 1968, and July 1969.

None of these reports show any injury, illness, or complaint 
regarding the veteran's knees or lower back.  The March 1948 
report of history states "Fracture left shoulder blade. 
1948."  As this is a report of history and contradicted by 
the medical treatment records of his shoulder one month 
earlier, the Board does not find this to be evidence that he 
fractured his shoulder during service.  All the examination 
reports indicated that the veteran was normal regarding his 
spine, other musculature, upper extremities and lower 
extremities.  The veteran indicated on all of reports of 
medical history that he did not then have or ever have 
arthritis, a trick or locked knee, swollen or painful joints, 
or a back brace.  

The earliest post-service evidence concerning the veteran's 
claimed disabilities begins in 2002, three decades after 
service with a history of treatment since the mid-1990s or 
more than two decades after service.  The first post-service 
evidence of a low back disability are clinic notes from 
August 2002 and a magnetic resonance image (MRI) from October 
2002.  The notes show complaints of sciatica and low back 
pain, and the MRI showed degenerative disc disease with disc 
bulge at L4-5 and L5-S1.

In April 2006 the veteran underwent a VA medical examination.  
From the physical examination without X-ray evidence, the 
examiner's assessment was bilateral knee osteoarthritis, 
degenerative disease of the lumbar spine, and left 
glenohumeral osteoarthritis.  

A private physician, R.M.R., MD, submitted a statement, dated 
in November 2005, regarding arthritis of the knees, low back 
and shoulders.  He also submitted letters, dated in February, 
March and April 2004, and in November  2005, regarding the 
veteran's low back condition.  This same physician submitted 
a letter, dated in May 2006, redundant of the information 
contained in the previous letters.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercedo-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi,  3 Vet. App. 542, 548 (1992)).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Arthritis may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 
3.307. 

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat 
veterans, VA will accept as sufficient proof of service-
connection satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions and hardships 
of such service.  

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disability etiologically to 
the current disorder.  Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).  

Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  A veteran must still generally establish his claim by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  

Since the no chronic condition during service involving the 
left shoulder, the knees, and the low back was adequately 
supported by the service medical records, then a showing of 
continuity of symptomatology after service is required to 
support the claims.  After service, the claimed disabilities 
were first medically document no earlier than 2002 with a 
history, dating to the mid-1990s, and the period without 
documented symptoms from 1969 to mid-1990s opposes rather 
than supports continuity of symptomatology.  And arthritis 
did not become manifest within one year of separation from 
service. 

There is favorable evidence that the veteran currently has 
arthritis of the left shoulder, knees, and low back as well 
as degenerative disc disease of the low back.  And the Board 
finds that the veteran did engage in combat with the enemy 
during his service and that the veteran's statements and 
testimony are credible as to the facts that he repeatedly 
lifted heavy objects during service, including during combat, 
that he struck his right knee on a petroleum drum during 
combat in Vietnam, and that he injured his left scapula.  

As stated above, combat status merely relieves a veteran of 
proving that an incident occurred in service.  Combat status 
does not establish a connection between service and the 
current disabilities. Service connection still requires that 
there be a nexus between the current disabilities and 
service.  

Although the veteran is competent to describe post-service 
symptoms because it does not necessarily follow that there is 
a relationship between the current claimed disabilities and 
service, medical evidence is required to demonstrate such a 
relationship.  38 C.F.R. § 3.303(d). 

Regarding a nexus, evidence favorable to the claims consists 
of statements of R.M.R., MD, who referred to the veteran 
being hospitalized in 1947 for a back problem and to the 
veteran falling on ice in France in 1960s.  In a statement in 
April 2004, the physician stated that it was very unusual for 
a man the veteran's age to present with a "hot 
interveterbral disc".  The physician stated that there was 
cause and effect with the veterans' three previously 
mentioned back injuries and the loss of reflexes in one of 
his extremities. 

In another statement, the physician stated that the veteran 
had a lot of degenerative spinal disease that was more likely 
than not attributable to the veteran's s military service, 
including in combat.  In another statement in November 2005, 
the physician stated that arthritis of the knees is 
compatible with the veteran's history of long-time military 
service.  In May 2006, the physician stated that the veteran 
suffers from arthritis of his shoulders, knees, and lumbar 
spine, which were incurred in combat and are consistent with 
the circumstances, conditions and hardships of being in 
combat during the Korean War.

The evidence against a nexus consists of the opinion of a VA 
medical examiner, who after a review of the claims file and a 
discussion with the veteran, expressed the opinion that it 
was less likely than not that the veteran's current arthritis 
of the shoulder knees, and back were related to service 
because there is no evidence of post-traumatic arthritis as 
the result of any documented or significant injury that 
occurred while the veteran was in the service.  

With regard to medical opinions, the credibility and weight 
to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

The Court has provided extensive guidance for weighing 
medical evidence.  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  A mere transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  

Furthermore, the law recognizes the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

Regarding the private physician's opinion as to the cause of 
the veteran's claimed disabilities, the opinion is 
inconsistent with the other evidence of record.  The veteran 
was retired from service in 1969, yet it is more than thirty 
years before there is documentation of a problem with his 
shoulder, knees, and back.  While the physician states that 
he has treated him since the mid-1990s, there are not 
clinical records, earlier than 2002.  Regardless of how long 
the physician has treated the veteran, the opinion that the 
claimed disabilities were caused by service is inconsistent 
with the other evidence of record that the veteran's claimed 
disabilities were not documented until more than 30 years 
after service.  Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a 
disorder or disease during service may be rebutted by absence 
of medical treatment for, or related complaints about, the 
claimed condition for a prolonged period after service).

Additionally, there is no indication that the physician 
reviewed the veteran's claims file prior to rendering his 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.)  This is of 
particular relevant in this case given the discrepancy 
between events described by the private physician and 
evidence contained in the record.

In contrast, the VA medical examiner did review the veteran's 
claims file.  The VA examiner's opinion was based on facts 
recorded contemporaneous to the veteran's service, rather 
than merely a history provided by the veteran.  The 
examiner's rationale is also more consistent with the other 
evidence of record. 

For these reasons, the Board finds that the VA examiner's 
opinion to be more probative and rejects the opinion of the 
private physician as to the nexus between the claimed 
disabilities and service. 

As the Board may consider only independent medical evidence 
to support its findings, and as the nexus evidence opposes, 
rather than supports, the claim, the preponderance of the 
evidence is against the claims and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for arthritis of the left shoulder is 
denied.

Service connection for arthritis of the knees is denied.

Service connection for a low back disability to include 
arthritis is denied. 



____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


